[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         FEBRUARY 21, 2012
                             No. 11-11396
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

               D.C. Docket No. 3:09-cr-00079-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CLIFFORD B. WILBUR,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (February 21, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Clifford Wilbur appeals his convictions of two counts of distributing

cocaine base, 21 U.S.C. § 841(a)(1), and one count of possessing with intent to

distribute cocaine base, id. Wilbur challenges the denials of his motions for

suppression and for a mistrial. We affirm.

      The district court did not err when it denied Wilbur’s motion to suppress.

Because Deputy Russell Martin noticed that Wilbur’s vehicle had “extremely dark

tinted windows,” Martin was entitled to stop Wilbur to determine if his windows

were darker than permitted under Florida law, Fla. Stat. §§ 316.2953, 316.2954.

See United States v. Simmons, 172 F.3d 775, 778 (11th Cir. 1999). After Martin

stopped his vehicle, Wilbur appeared to be nervous and “overly apologetic” about

the windows. Martin determined that the windows were too dark and requested

Wilbur’s driver’s license to prepare a warning citation. When Deputy Gene

Tolbert arrived as a backup officer, he recognized Wilbur’s name as that of a local

drug dealer. Without consulting Martin, Tolbert requested that a canine unit be

sent to the scene. Wilbur argues that the officers prolonged the stop unreasonably,

but the evidence established that the canine unit arrived within ten to fifteen

minutes while Martin was completing a background search and writing the

citation. See Illinois v. Caballes, 543 U.S. 405, 409, 125 S. Ct. 834, 838 (2005);

see also United States v. Holloman, 113 F.3d 192, 196 (11th Cir. 1997). The drug

                                          2
dog alerted to the presence of drugs in Wilbur’s vehicle, which gave the officers

probable cause to search the vehicle without a warrant, United States v. Banks, 3

F.3d 399, 402 (11th Cir. 1993), where they discovered in the center console of the

vehicle a prescription bottle containing what appeared to be crack cocaine.

      The district court also did not abuse its discretion when it denied Wilbur’s

request for a mistrial. Agent Ryan Johnson of the Drug Enforcement

Administration, an expert witness regarding video enhancement and analysis,

testified on cross-examination that a video recording of a undercover drug

purchase made by a confidential informant that depicted a distinctive mark on the

seller’s arm and shoulder had the same shape and form as a tattoo depicted in a

photograph of Wilbur taken after his arrest. Johnson’s testimony was not “so

highly prejudicial as to be incurable.” United States v. Perez, 30 F.3d 1407, 1410

(11th Cir. 1994). The district court twice instructed the jury to disregard

Johnson’s testimony, and we presume that the jury followed those instructions.

United States v. Lopez, 649 F.3d 1222, 1237 (11th Cir. 2011). Our decision is

“further bolstered” by the “significant evidence” that identified Wilbur as the

seller. Perez, 30 F.3d at 1411. The confidential informant identified Wilbur

unequivocally as the individual who sold the cocaine base, and the confidential

informant testified that Wilbur stored the drugs inside a pill bottle that he kept in

                                           3
the center console of his car. Detective John Brush, who testified that he had

known Wilbur for about 18 years, also identified Wilbur’s voice on an audio

recording of the drug sale.

      We AFFIRM Wilbur’s convictions.




                                         4